Exhibit 10.15

[g201502272103316491025.jpg]

DATED 24 July 2014

 

 

(1)

 

ARGO INTERNATIONAL HOLDINGS, LTD

 

 

 

 

 

 

 

and

 

 

 

 

(2)

 

 

JOSE RIBEIRO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYMENT CONTRACT

 

 

 

 

 

 

 

[g201502272103350871025.jpg]

 

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

INDEX

Clauses

Page No.

 

 

INDEX

2

 

1.

 

Interpretation

3

 

2.

 

Appointment

3

 

3.

 

Term and notice

4

 

4.

 

Duties

4

 

5.

 

Salary

5

 

6.

 

Expenses

6

 

7.

 

Bonus scheme & Profit Commission

6

 

8.

 

Share schemes

6

 

9.

 

Pensions, health and medical insurance

7

 

10.

 

Illness

7

 

11.

 

Holidays

8

 

12.

 

Other business interests

8

 

13.

 

Confidential and business information

9

 

14.

 

Non competition

10

 

15.

 

Termination and Suspension

11

 

16.

 

Events on Termination

12

 

17.

 

Resignation of offices

13

 

18.

 

Grievance and disciplinary procedures

13

 

19.

 

Inventions and improvements

13

 

20.

 

General

14

 

21.

 

Reconstruction or amalgamation

15

 

22.

 

Notices

15

 

23.

 

Extent and subsistence of Agreement

15

 

24.

 

Governing law and jurisdiction

15

 

 

 

[g201502272103350871025.jpg]

2

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

EMPLOYMENT CONTRACT

DATE:

24 July 2014

PARTIES:

(1)

ARGO INTERNATIONAL HOLDINGS, LTD, whose registered office is at Exchequer Court,
33 St. Mary Axe, London EC3A 8AA, United Kingdom (“the Company”); and

(2)

JOSE RIBEIRO (“the Executive”).

OPERATIVE PROVISIONS

1.

Interpretation

1.1

In this Agreement the following words and expressions shall have the following
meanings:

“Group Company” means any company, which is the parent undertaking or a
subsidiary undertaking of the Company or other subsidiary undertaking of the
Company’s parent undertaking from time to time where the expressions “subsidiary
undertaking” and “parent undertaking” have the meanings given to them by section
1162 Companies Act 2006;

“Termination Date” means the date of the termination of the employment of the
Executive hereunder, howsoever caused.

1.2

In this Agreement (unless the context otherwise requires):

(a)

any reference to any statute or statutory provision shall be construed as
including a reference to any modification, re-enactment or extension of such
statute or statutory provision for the time being in force or to any subordinate
legislation made under the same;

(b)

any reference to a Clause is to a Clause of this Agreement;

(c)

the expression “directly or indirectly” means (without prejudice to the
generality of the expression) either alone or jointly with or on behalf of any
other person, firm or body corporate and whether on his own account or in
partnership with another or others or as the holder of any interest in or as
officer, employee or agent of or consultant to any other person, firm or body
corporate.

1.3

The index and headings contained in this Agreement are for convenience only and
do not form part of and shall not affect the construction of this Agreement or
any part of it.

2.

Appointment

2.1

The Company hereby appoints the Executive and the Executive agrees to serve the
Company as Managing Director - Head of International.

2.2.1

The Executive warrants that by virtue of entering into this Agreement he will
not be in breach of any express or implied terms of any contract with or of any
other obligation to any third party binding upon him.

2.3

The Executive’s principal place of work will be Exchequer Court, 33 St. Mary
Axe, London EC3A 8AA, United Kingdom.  However, in order to fulfil his duties to
develop, organise, manage and promote the international business and affairs of
the Company or any Group Company, he shall also be required to work at such
other location (which may be anywhere in the world) as may be required by the
Company from time to time (whether on a permanent or temporary basis) and he
shall undertake any travel (anywhere in the world) as may be necessary for the
proper performance of his duties.  In addition to his

[g201502272103350871025.jpg]

3

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

position as an officer of the Company, the Executive may be required to perform
duties as an officer or director of any Group Company and perform work for any
Group Company and to resign from such positions (if requested to do so) on
termination of his employment.  The Executive hereby appoints each member of the
Board of Directors of the Company or any Group Company (the “Board”) as the
Executive’s attorney for the purpose of doing anything necessary to effect such
resignation (including signing documents on the Executive’s behalf).

2.4

The Company will be entitled from time to time without any further consent from
the Executive to second the Executive to the employment of any other Group
Company without prejudice to the rights of the Executive under this Agreement or
to the provisions of this Agreement or to transfer this Agreement to any other
Group Company at any time and without prior notice to the Executive so that this
Agreement shall have effect after the transfer as if originally made between the
Executive and such Group Company.

3.

Term and notice

3.1

Subject to the provisions of Clause 15, the employment of the Executive shall
commence on 1 September 2014 (the “Commencement Date”), following which the
employment shall continue unless and until terminated by either party giving the
other not less than 12 months notice.

3.2

The Company reserves the option in its absolute discretion to terminate the
Executives’ employment by paying him in lieu of notice.  The payment shall be
based solely on the Executive’s basic salary under clause 5.1, without taking
into account any bonus, profit commission, holiday pay, pension contributions or
benefits in kind, and shall be subject to deductions for income tax and national
insurance contributions as appropriate.  The Executive will not, under any
circumstances, have any right to a payment in lieu of notice unless the Company
has made an election by written notice to make such a payment to the Executive.

4.

Duties

4.1

The Executive shall during the continuance of his employment:

(a)

exercise such powers and perform such duties in relation to the business of the
Company or of any Group Company as may from time to time be vested in or
assigned to him;

(b)

well and faithfully serve the Company and any relevant Group Companies to the
best of his ability and carry out his duties in a proper and efficient manner
and use his best endeavours to promote and maintain their interests and
reputation;

(c)

unless prevented by sickness, injury or other incapacity or as otherwise agreed
by the Company devote the whole of his time, attention and abilities on a full
time basis, for such hours as may be necessary for the proper performance of his
duties to the business affairs of the Company and any relevant Group Company for
which he is required to perform duties.

4.2

In performance of his duties the Executive shall:

(a)

comply with the Company’s normal hours of work and will also work any additional
hours which are reasonably necessary to perform his duties.  The Executive will
not receive any further remuneration for any hours worked in addition to the
normal working hours.

(b)

perform his duties at Exchequer Court, 33 St. Mary Axe, London EC3A 8AA, United
Kingdom or at such other locations (including but without limitation, the United
States, Brazil, Switzerland or Bermuda) as the Company shall reasonably require,
whether on a permanent or temporary basis;

[g201502272103350871025.jpg]

4

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

(c)

travel to such places in such manner and on such occasions as the Company may
from time to time reasonably require; and

(d)

if so required by the Company, perform his duties hereunder jointly with such
other    person or persons as the Company may from time to time reasonably
require.

4.3

For the avoidance of doubt, subject always to the Executive retaining the same
or a similar level of responsibility, authority, remuneration and status, the
Company may, in its absolute discretion, reasonably vary from time to time the
functions and job title of the Executive.

4.4

The Executive shall promptly disclose to the Board any misconduct or breach of
duty on his part and any information that comes into his possession which
adversely affects or may adversely affect the Company or any Group Company or
the business of the Company or Group Company including, but not limited to:

(a)

the plans of any other senior employee to leave the Company or any Group Company
(whether alone or in concert with any other employee), including but not limited
to the plans of such an employee to join a competitor or to establish a business
in competition with the Company or any Group Company; and

(b)

the misuse by any employee of any confidential information belonging to the
Company or any Group Company.

4.5

The Executive acknowledges that: (a) in Bermuda, the Company and certain Group
Companies are authorised and regulated by the Bermuda Monetary Authority
(“BMA”); (b) in the United Kingdom, certain Group Companies are authorised and
regulated by the Financial conduct Authority (the “FCA”) and a member of Lloyd’s
of London specialist insurance market (“Lloyds); (c) in Switzerland, certain
Group Companies are regulated by the Swiss Financial Market Supervisory
Authority; (d) in Brazil, certain Group Companies are regulated by SUSEP and (e)
in other jurisdictions in which certain Group Companies operate, they are
authorised and regulated by similar or equivalent regulatory bodies
(collectively referred to as the “Regulatory Bodies”).  Accordingly, the
Executive acknowledges that some or all of his duties will involve the Company
and/or a Group Company and/or the Executive carrying on activities regulated by
the Regulatory Bodies. The Executive undertakes to comply at all times with all
relevant provisions of the any handbooks, relevant statutes, rules or guidance
issued by or in relation to the Regulatory Bodies from time to time in
place.  The Executive agrees that the Company or any Group Company may take or
require the Executive to take all steps necessary to comply with any
instruction, direction or request properly made or imposed by or on behalf of
the Regulatory Bodies, and that he shall co-operate fully where so required.  In
addition, the parties shall use their best reasonable efforts to obtain or renew
a valid work permit from the Bermuda Immigration Department.  The Company shall
be responsible for the payment of work permit fees and any other fees or
expenses incurred in obtaining or renewing any such work permit.

5.

Salary

5.1

The Company shall pay to the Executive by way of remuneration for his services
under this Agreement a basic salary of £365,000 (three hundred and sixty five
thousand pounds sterling), which shall accrue from day to day and be payable in
arrears by equal monthly instalments on or around the 24th of each month by
credit transfer to your nominated bank or building society account.  Where the
Executive is only employed during part of a month the salary will be pro-rated.

5.2

Such salary shall be reviewed by the Company in March in each calendar year, but
without any commitment to increase, with any change effective from 1st April
following the review.

5.3

The Company shall be entitled to deduct from any sums payable to the Executive
(including salary) all sums from time to time owed to the Company or to any
Group Company by the Executive howsoever arising and the Executive expressly
agrees to such deductions.

[g201502272103350871025.jpg]

5

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

6.

Expenses

6.1

The Company shall reimburse the Executive all reasonable travelling, hotel,
entertainment and other out of pocket expenses properly incurred by him in or
about the performance of his duties under this Agreement subject to his
compliance with the Company’s then current guidelines, if any, relating to
expenses and to the production of receipts, vouchers or other supporting
documents.

6.2

Subject to the production of appropriate evidence of payment (if requested), the
Company shall promptly reimburse you up to a maximum of £25,000 (twenty five
thousand pounds sterling) in respect of the cost of relocating from Brazil to
the United Kingdom.

7.

Bonus scheme & Profit Commission

7.1

Subject to Clause 7.3 below, at the absolute discretion of the Company the
Executive may during the continuance of his employment, in addition to the basic
salary payable to him pursuant to Clause 5.1, be eligible to receive an annual
profit sharing award (the “PS Award”) and an annual long-term incentive award
(the “LTI Award”), (together, the “Awards”) subject to the rules of the Award
plans of the Company’s ultimate parent in place from time to time.  The amount
of the Awards (if any) shall be determined at the sole discretion of the Company
taking into account the performance of the Company and each Group Company and
the Executive’s satisfaction of any individual performance goals set by the
Company from time to time.  The Executive’s target in respect of the PS Award
shall be 100% of his basic salary and in respect of the LTI Award 100% of his
basic salary as set out in Clause 5.1.  The Awards (if any) shall not form part
of the Executive’s contractual remuneration under this Agreement.  If the
Company makes a payment in relation to either or both of the Awards to the
Executive in respect of a particular financial year of the Company it shall not
be obliged to make subsequent payments to him in respect of subsequent financial
years of the Company.

7.2

The Executive’s PS Award for the 2014 financial year shall be prorated from the
Commencement Date.  The Executive’s participation in the Company’s LTI Award
plan shall begin in 2015.  In lieu of a 2014 LTI Award, the Company shall grant
to the Executive on the Commencement Date an award of restricted stock with a
market value of £150,000 (the “Sign-On Award”).  The Sign-On Award shall vest on
the third anniversary of the Commencement Date.  In addition, the Company shall
pay to the Executive a cash sign on bonus of £100,000 to be paid with the first
payroll period after the Commencement Date which shall be paid back to the
Company on a net after tax basis in the event Executive gives notice to
terminate his employment with the Company during Executive’s first year of
employment.

7.3

The Company may alter the terms of the Awards and/or the targets or withdraw
them altogether at any time without prior notice.

7.4

The Executive will have no right to any Awards or time-apportioned Awards if:

(a)

he has not been employed throughout the whole of the relevant financial year of
the Company; or

(b)

his employment terminates for any reason or he is under notice of termination
(whether given by the Executive or the Company) at or prior to the date when the
Awards might otherwise have been payable

Any Awards payable in accordance with this clause 7 shall not be pensionable.

8.

Share schemes

8.1

At the absolute discretion of the Company, the Executive may be allowed to
participate in such share schemes as the Company may operate for employees of
comparable status, subject to the rules of such schemes from time to time and
upon such terms as the Company may from time to time determine. In any such
share scheme, no shares, securities, option or

[g201502272103350871025.jpg]

6

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

rights to acquire the same shall vest or accrue after notice of termination has
been given by either party including where the Executive is on garden leave.

8.2

The Executive shall have no claim against the Company or any Group Company in
connection with the termination of his employment in relation to the provision
of any written agreement which has the effect of requiring the Executive to sell
or give up shares, securities, option or rights to acquire the same and/or which
causes any such option or rights to lapse or reduce in value.

9.

Pensions, health and medical insurance

9.1

The Executive shall during his employment, subject to the insurer in each case
accepting the Executive for cover under the relevant policy and at normal rates,
be entitled to participate in any:

(a)

permanent health insurance scheme;

(b)

arrangements for private medical treatment or medical health insurance;

(c)

life insurance scheme; and

(d)

critical illness insurance scheme;

operated from time to time by or for the Company for the benefit of employees of
the Company or any Group Company of equivalent status to the Executive, subject
to any applicable rules and conditions and subject to the Company’s right to
substitute other schemes for such schemes or amend the scale, and level of
benefits provided under such schemes provided that any such change or
substitution provides a comparable level of coverage.  The Executive understands
and accepts that it is the decision of the insurer whether benefits are to be
paid under any of the schemes or policies referred to in this clause and the
Company shall have no liability or responsibility for any decision that is made
by the insurer.  For the avoidance of doubt, the Company shall not be liable to
make any payments unless it has received appropriate payments from the insurer.

9.2

During his employment hereunder the Company shall each month pay to the
Executive as a pension, an annual rate equivalent of fifteen (15) per cent of
the Executive’s salary for the time being payable under clause 5.1.

9.3

No contracting out certificate is in force in relation to this employment.

10.

Illness

10.1

The Executive shall in the event of illness or other incapacity beyond his
control as a result of which he is unable to perform his duties remain entitled
to receive his salary in full for any continuous period of six months or an
aggregate period of six months’ absence in any consecutive twelve month period
subject to:

(a)

compliance with the Company’s procedures relating to sickness notification,
statutory sick pay and self‑certification to cover absence from work due to
sickness or other incapacity and to the provision of medical certificates and/or
(at the Company’s discretion) undergoing a medical examination by a doctor
appointed by the Company.  The Executive shall co-operate in ensuring the prompt
delivery of such report to the Company subject to disclosure to the Executive or
his General Practitioner and authorise his own medical practitioner to supply
all such information as may be required by that doctor and, if so requested by
the Company, authorise his medical practitioner to disclose to the Company his
opinion of the Executive’s state of health;

(b)

a deduction (at the Company’s discretion) from his salary of an amount or
amounts equal to any statutory sick pay or social security benefits to which the
Executive is entitled;

[g201502272103350871025.jpg]

7

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

(c)

a deduction (at the Company’s discretion) from his/ salary of an amount or
amounts equal to any payment made to the Executive under any health insurance
arrangements effected from time to time by the Company and/or any Group Company
on his behalf.

10.2

If the Executive is away from work due to illness or injury for a consecutive
period of 40 working days, the Company may appoint another person or persons to
perform the Executive’s duties until he returns to work.

10.3

The Executive hereby covenants with the Company on behalf of himself and his
personal representatives at all times fully and effectively to comply with the
terms of any insurance policy taken out by the Company or any Group Company on
his life or in respect of his position as a director and/or officer of the
Company and further undertakes to co-operate fully and assist the Company or the
relevant Group Company in relation to any claim(s) made or to be made in
connection with such insurance policy (including without limitation submitting
to a medical examination) notwithstanding that this Agreement has been
terminated or has come to an end.

10.4

If the Executive is unable to perform his duties under this Agreement as a
result of ill health, accident or injury caused by a third party in respect of
which damages may be recoverable, the Executive shall immediately inform the
Company of this fact and all relevant particulars. The Executive shall (if
requested to do so by the Company) pursue a claim against the third party for
damages and shall notify the Company of any settlement, award or judgment. He
shall, upon request from the Company, pay the Company that part of any damages
or compensation recovered by him which relates to loss of earnings for the
period during which he was unable to perform his duties under this Agreement
less any cost borne by him in connection with the recovery of the damages and
compensation provided that the payment to the Company will not exceed the total
remuneration paid to him by the Company in respect of the period during which he
was unable to perform his duties.

10.5

If the incapacity referred to in clause 10.2 continues for more than six months
or for more than 120 working days (whether consecutive or in aggregate) in any
continuous period of twelve months, then provided that such action does not
prejudice the effect of any Group permanent health insurance scheme, the Company
may either terminate this Agreement forthwith by written notice.

11.

Holidays

11.1

The Executive shall be entitled to 25 working days’ holiday (in addition to the
normal bank and other public holidays and accruing on a weekly basis) in each
calendar year commencing on 1 January in each year (of which not more than 15
working days may be taken consecutively) to be taken at such times as the
Company shall consider most convenient having regard to the requirements of the
Company’s business.

11.2

Save with the prior written consent of the Company, untaken holiday entitlement
for any one calendar year may not be carried forward to any subsequent year.  No
payment shall be made for any unused holiday entitlement.

11.3

The Company reserves the right, at its absolute discretion, to require the
Executive to take any outstanding holiday during any notice period or to make
payment in lieu thereof on termination as set out in clause 11.4 below.

11.4

On termination of the Executive’s employment (howsoever occasioned), if the
Executive has taken more or less than his annual holiday entitlement an
appropriate adjustment shall be made to any payment of salary or benefits from
the Company to the Executive at the rate of 1/260th of the Executive’s gross
basic salary as set out in clause 5.1 subject to deductions of tax and national
insurance per holiday day.

12.

Other business interests

12.1

The Executive shall not during the continuance of his employment (whether during
or outside working hours) without the prior consent in writing of the Company,
be directly or indirectly engaged, concerned or interested in any business,

[g201502272103350871025.jpg]

8

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

profession or occupation other than the Company provided that nothing in this
Clause 12 shall prohibit the Executive from being interested as a director or
the holder of not more than ten per cent of any class of stock, shares or
debentures or other securities in any company or as the Company from time to
time agrees in writing such agreement not to be unreasonably withheld or
withdrawn so long as such interests of the Executive or any of them shall not
prejudice the business interests of the Company or of any Group Company and for
so long as the Executive shall during his employment comply with the provisions
of this Clause 12.

12.2

The Executive shall not during the continuance of his employment (except with
the prior written consent of the Company) introduce to any other person firm or
company business of any kind which could appropriately be dealt with by the
Company or any Group Company and/or have any financial interest in or derive any
financial benefit from the contracts made by the Company or any other Group
Company with any third party.

13.

Confidential and business information

13.1

In addition to and without prejudice to the Executive’s common law obligations
to keep information secret, the Executive shall not (except for the purpose of
performing his duties hereunder or unless ordered to do so by a court) during
his employment or after its termination directly or indirectly use, disclose or
communicate Confidential Information and he shall use his best endeavours to
prevent the improper use, disclosure or communication of Confidential
Information, which for these purposes means:

(a)

any information of a confidential nature (whether private or secret information
including information relating to corporate strategy, business development
plans, intellectual property, business contacts, names and addresses of actual
and potential customers and their requirements, terms of business with such
customers and potential customers, annual budgets, management accounts and other
financial information) of the Company or any Group Company or of any client or
prospective client of the Company or of any Group Company or of any person or
entity which shall have disclosed information to any member of the Company or
any Group Company; and/or

(b)

any confidential report or research undertaken by or for the Company or any
Group Company before or during the course of his employment; and/or

(c)

information so designated by the Company or any Group Company or which to the
Executive’s knowledge has been supplied to the Company or any Group Company
subject to any obligation of confidentiality.

13.2

The restrictions contained in this Clause 13 shall cease to apply with respect
to any information, confidential report or research that comes into the public
domain otherwise that through an unauthorised disclosure by the Executive or a
third party.  This clause is not intended to exclude or restrict the Executive’s
right to make a protected disclosure under the Public Interest Disclosure Act
1998 (if applicable) if the Executive reasonably believes a harmful or illegal
activity is being undertaken. In such a case, the Executive should refer to the
Company’s Whistle Blowing Policy, which can be found in the Employee Handbook.

13.3

By signing this Agreement the Executive consents:

(a)

to the Company or any Group Company holding and processing any information about
him which he may provide to the Company or any Group Company which they may
acquire as a result of his employment providing such use is in accordance with
applicable law;

(b)

to the Company or any Group Company holding and processing any “sensitive
personal data” (as defined by applicable law) relating to him (including, for
example, information relating to his health or racial or ethnic origin); and

[g201502272103350871025.jpg]

9

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

(c)

to the transfer of all or any part of the information that the Company or any
Group Company holds relating to him to other jurisdictions in accordance with
applicable law.

14.

Non competition

14.1

For the purposes of this Clause the following expressions shall have the
following meanings:

(a)

“Relevant Employee” means:

 

any senior employee or consultant to the Company or any Group Company with whom
the Executive has been personally involved or any director, employee or
consultant of the Company or any Group Company who at any time during the 12
months immediately prior to the Termination Date was employed by the Company or
any Group Company in a senior managerial, senior sales or technical position or
who was in a position from which he had access to confidential information of
the Company or any Group Company to a material extent and with whom the
Executive has had dealings;

(b)

“Relevant Customer” means a person, firm or company:

 

who at any time during the twelve months prior to the Termination Date was a
customer of the Company or any Group Company (whether or not services were
actually provided during such period) with whom the Executive had material
contact or about whom he became aware or informed in the course of his
employment or intermediary of such customer with whom the Executive had material
contact or about whom he became aware or informed in the course of his
employment or to whom at the Termination Date the Executive on behalf of the
Company or any Group Company was actively and directly seeking to supply
services in either case for the purpose of a Relevant Business;

(c)

“Relevant Business” means:

 

an insurance or reinsurance company or a syndicate or managing agency at
Lloyd’s;

(d)

“Restricted Goods and/or Services” means:

 

any services with the provision of which the Executive was materially concerned
on behalf of the Company and/or any Group Company during the period of twelve
months immediately prior to the Termination Date; and

(e)

“Restricted Period” means:

 

the period of 12 months following the date of termination of this employment.

14.2

In order to safeguard the legitimate business interests of the Company and any
Group Company and particularly the goodwill of the Company and any Group Company
in connection with its clients, suppliers and employees the Executive hereby
undertakes with the Company (for itself and as trustee for each Group Company)
that, he will not directly or indirectly (without the prior consent in writing
of the Company), during the Restricted Period:

(a)

entice or solicit or endeavour to entice or solicit away from the Company or any
Group Company any Relevant Employee;

(b)

in competition with the Company or any Group Company supply or seek to supply
Restricted Goods and/or Services to any Relevant Customer;

14.3

The Executive shall not (except with the prior written consent of the Company)
at any time after the termination of his employment represent himself to be
connected with or interested in the business of or employed by the Company or
any

[g201502272103350871025.jpg]

10

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

Group Company or use for any purpose the name or style of the Company or any
Group Company or any name or style capable of confusion therewith or likely to
cause an assumption of association with the Company or any Group Company.

14.4

The Executive acknowledges that the provisions of this clause 14 are fair and
reasonable and necessary to protect the goodwill and interests of the Company
and any Group Company and shall constitute separate and severable undertakings
given for the benefit of each of the Company and each Group Company and may be
enforced by the Company on behalf of any Group Company.  The Executive further
acknowledges that damages may not be an adequate remedy in respect of a breach
of clause 14.2 and accordingly that injunctive relief or other equitable
remedies may be sought and obtained by the Company acting on its behalf and/or
on behalf of any Group Companies.

14.5

If any of the restrictions or obligations contained in this clause 14 is found
to be invalid as going beyond what is reasonable for the protection of the
goodwill and interest of the Company and any Group Company this will not affect
the validity or enforceability of any of the other restrictions or
obligations.  Further if any of the restrictions shall be adjudged to be void or
ineffective for whatever reason but would be judged valid and effective if part
of the wording thereof was deleted they shall apply with such modifications as
may be necessary to make them valid and effective.

14.6

The Executive agrees that the Company may enforce the covenants (or any of them)
set out in clause 14.2 after it has exercised its right to place the Executive
on garden leave, but time spent on garden leave will be deducted from the
Restricted Period.  Provisions relating to garden leave are set out in clause
16.2 below.

14.7

The Executive agrees that in the event of him receiving from any person,
company, business entity or other organisation an offer of employment or
engagement either during the continuance of this Agreement or during the
continuance in force of any of the restrictions set out in this clause 14, he
will forthwith provide to such person, company, business entity or other
organisation making the offer of employment or engagement a full and accurate
copy of this Agreement signed by the parties hereto and will notify the Company
of such offer of employment or engagement.

14.8

The Executive agrees that if he becomes aware of any employees that are
considering leaving the Company, or if he is approached by another employee or
other employees to discuss leaving the Company, that he will report these events
to Human Resources forthwith.

15.

Termination and Suspension

15.1

Notwithstanding clause 3, the employment of the Executive may be terminated by
the Company without notice or payment in lieu of notice if the Executive is
guilty of gross misconduct or commits any serious or (having been given notice
in writing) persistent breach of any of his obligations to the Company or any
Group Company (whether under this Agreement or otherwise).  The following is a
non-exhaustive list of circumstances in which the Company may terminate the
Executive’s employment without notice or payment in lieu of notice:

(a)

the Executive refuses or neglects to comply with any reasonable lawful acts or
directions given to him by the Company;

(b)

the Executive is guilty of dishonesty or is convicted of any criminal offence by
a court of competent jurisdiction (other than a minor motoring offence for which
a fine or other non-custodial penalty is imposed) whether in connection with his
employment or not;

(c)

the Executive is unable to perform his duties hereunder through illness or other
incapacity (including, but not limited to, where the Executive becomes of
unsound mind or a patient for the purpose of any statute relating to mental
health) for any continuous period of 6 months or an aggregate period exceeding 6
months in any period of twelve months;

[g201502272103350871025.jpg]

11

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

(d)

the Executive fails or ceases to meet the requirements of any regulatory body
whose consent is required to enable him to undertake all or any of his duties
under this Agreement or is guilty of serious breach of the rules and regulations
of such regulatory body or of any compliance manual of the Company or any Group
Company;

(e)

the Executive is guilty of a serious breach of any rules issued by the Company
or any Group Company from time to time regarding its electronic communications
systems;

(f)

the Executive is adjudged bankrupt or enters into any composition or arrangement
with or for the benefit of his creditors;

(g)

the Executive is adjudged liable for any violation under applicable law or
regulation relating to insider dealing;

(h)

the Executive becomes prohibited by law or is disqualified or is liable to be
disqualified from being an officer or director or becomes of unsound mind or a
patient under any statute relating to mental health;

(i)

the Executive resigns as an officer of the Company or an officer or director of
any Group Company other than at the request of the Company where the Executive
is currently an officer or director;

(j)

the Executive is required to vacate his office as a director of the Company
where the Executive is currently a director of the Company and/or any Group
Company for whom he performs executive duties by virtue of any provision of the
Articles of Association of the Company or any Group Company;

(k)

the Executive commits and serious or persistent breach of any of the terms,
conditions or stipulations contained in this Agreement;

(l)

the Executive is guilty of any serious negligence or gross misconduct in
connection with or affecting the business or affairs of the Company or any Group
Company for which he is required to perform duties; or

(m)

the Executive is guilty of conduct which is likely to bring himself or the
Company or any Group Company into disrepute.

15.2

The Company may suspend the Executive from his employment on full salary and
benefits at any time for a reasonable period to investigate any matter in which
the Executive is implicated or involved (whether directly or
indirectly).  During this time the Company may exclude the Executive from all or
any premises of the Company or any Group Company and require the Executive to
refrain from any contact with directors, employees, consultants, partners,
officers, customers, clients, agents or suppliers of the Company or any Group
Company (except as necessary in connection with any such investigation) during
any period in which the Company is carrying out their investigation.  During
such suspension the Executive will continue to be bound by all of his
obligations under this Agreement insofar as they are compatible with him being
suspended, including his duties of good faith and fidelity.

15.3

The Company shall not be liable for breach of any of its obligations hereunder
including, without limitation, its obligations as set out in Clauses 2 and 3 if
the Executive is removed as an officer of the Company or an officer or director
of any Group Company.

15.4

The termination of the Executive’s employment hereunder for whatsoever reason
shall not affect those terms of this Agreement, which are expressed to have
effect after such termination and shall be without prejudice to any accrued
rights or remedies of the parties.

16.

Events on Termination

16.1

On the termination of the Executive’s employment, or at any other time in
accordance with instructions given to him by the Company, the Executive will
immediately return to the Company all equipment, correspondence, records,
specifications,

[g201502272103350871025.jpg]

12

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

software, models, notes, reports, documents and other information and any copies
thereof, including, without limitation, aural, visual or electronic form or on
any magnetic or optical disk or memory and wherever located and any other
property belonging to the Company or any Group Company (including but not
limited to car keys, credit cards, keys and passes and any mobile phone,
blackberry, home computer or lap-top which the Company or any Group Company has
provided the Executive with for the performance of his duties under this
Agreement) which are in the Executive’s possession or under his control.

16.2

After notice of termination has been given by either party or if the Executive
seeks to resign without notice or by giving shorter notice than is required
under Clause 3, provided that the Company continues to pay the Executive his
basic salary, and to provide all contractual benefits until his employment
terminates in accordance with the terms of this Agreement, the Company has
absolute discretion for all or part of the notice period:

(a)

to exclude the Executive from such of the premises and IT and telecommunications
systems of the Company and/or Group Company as the Company may direct;

(b)

to instruct him not to communicate with suppliers, customers, employees, agents
or representatives of the Company or Group Company.

(c)

not to provide any work to or vest any powers in the Executive

(d)

(except during any periods taken as holiday in the usual way) to require the
Executive to ensure that he can be contacted during each working day and comply
with any written requests to contact a specified representative of the Company.

Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of garden leave.

17.

Resignation of offices

The Executive shall immediately upon the earlier of termination of his
employment or notice of termination being served by either party in accordance
with this Agreement give written notice resigning forthwith as an officer or
director or trustee or from any other office he may hold from time to time with
the Company and/or any Group Company or arising from his engagement by the
Company and/or any Group Company without any further compensation.

18.

Grievance and disciplinary procedures

18.1

If the Executive wishes to seek redress of any grievance relating to his
employment (other than one relating to a disciplinary decision) he shall do so
in accordance with the Company’s Employee Handbook.

18.2

If the Executive wishes to seek redress of any grievance relating to a
disciplinary decision he shall do so in accordance with the Company’s Employee
Handbook.

18.3

The Company’s disciplinary and grievance procedures from time to time in force
shall apply to the Executive but shall not form part of his contract of
employment.

19.

Inventions and improvements

19.1

It shall be part of the normal duties of the Executive at all times to consider
in what manner and by what new methods any devices, goods, products, services,
processes, equipment or systems of the Company and each Group Company might be
improved and/or extended and/or promoted and promptly to give to the Company
full details of any invention, discovery, design, improvement or other matter or
work whatsoever (the “Inventions”) which he may from time to time make or

[g201502272103350871025.jpg]

13

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

discover during his employment and to further the interests of the Company
and/or any Group Company with regard thereto. The Executive hereby acknowledges
and agrees that the sole ownership of the Inventions and all proprietary rights
therein discovered or made by him (whether alone or jointly with others) at any
time during his engagement hereunder shall (subject to any contrary provisions
of applicable law and to any rights of a joint inventor thereof) belong free of
charge and exclusively to the Company or as it may direct.

19.2

All records, documents, papers (including all copies and summaries thereof) and
copyright protected works made or acquired by the Executive in the course of his
employment and all worldwide copyright and design rights in all the Inventions,
shall be and remain the property of the Company and/or any relevant Group
Company.

19.3

For the avoidance of doubt the Executive irrevocably and unconditionally waives
all rights granted by applicable law that vests in the Executive the authorship
of any copyright works in respect of the Inventions by the Executive in the
course of his employment with the Company or any Group Company including without
limitation the right to be identified as the author of any such works and the
right not to have any such works subjected to derogatory treatment.

19.4

The Executive hereby agrees (at any time during his employment or thereafter and
at the Company’s expense) to do all such acts and things (including without
limitation making application for letters patent) as the Company may reasonably
request to vest effectually any Invention (whether owned by the Company or any
Group Company in accordance with Clause 19.1 or owned by the Executive) and any
protection as to ownership or use (in any part of the world) of the same in the
Company or in any Group Company or as it may direct, jointly if necessary with
any joint inventor thereof, and the Executive hereby irrevocably appoints the
Company or any relevant Group Company for the purposes aforesaid to be his
attorney in his name and on his behalf to execute and do any such documents acts
and things aforesaid.

19.5

The Executive shall not knowingly do or omit to do anything which will or may
have the result of imperilling any such protection aforesaid or any application
thereof.

20.

General

20.1

No failure or delay by either party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise by either party of any right, power or privilege hereunder
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

20.2

The Executive hereby irrevocably and by way of security appoints the Company and
each Group Company now or in the future existing to be his attorney and in his
name and on his behalf and as his act and deed to sign, execute and do all acts,
things and documents which he is obliged to execute and do under the provisions
of this Agreement (and in particular, but without limitation, Clauses 17 and 19)
and the Executive hereby agrees forthwith on the request of the Company to
ratify and confirm all such acts, things and documents signed, executed or done
in pursuance of this power.

20.3

There are no collective agreements, which affect the terms and conditions of the
employment of the Executive hereunder.

20.4

The Executive is required, as a condition of his employment, to observe all
Company policies and procedures as advised to him by the Company from time to
time.  These policies and procedures are summarised in the Employee Handbook
provided to the Executive at the commencement of his employment (the “Employee
Handbook”), and set out in full on the Company’s Intranet, as amended from time
to time.

20.5

This Agreement may only be modified by the written agreement of the parties.

20.6

The Executive cannot assign this Agreement to anyone else.

[g201502272103350871025.jpg]

14

--------------------------------------------------------------------------------

[g201502272103316491025.jpg]

 

20.7

If either party agrees to waive their rights under a provision of this
Agreement, that waiver will only be effective if it is in writing and it is
signed by the relevant party. A party’s agreement to waive any breach of any
term or condition of this Agreement will not be regarded as a waiver of any
subsequent breach of the same term of condition or a different term or
condition.

21.

Reconstruction or amalgamation

If this Agreement is terminated because of the liquidation of the Company for
the purpose of amalgamation or reconstruction and the Executive is offered
employment with such amalgamated or reconstructed company on terms no less
favourable in all material respects than the terms of this Agreement the
Executive shall have no claim against the Company in respect of such
termination.

22.

Notices

22.1

Any notice or communication given or required under this Agreement may be served
by personal delivery or by leaving the same at or by sending the same through
the post addressed in the case of the Company to its registered office from time
to time and in the case of the Executive to his aforesaid address or to the
address provided from time to time by the Executive to the Company for the
purposes of its employment records.

22.2

Any notice sent by post shall be deemed to have been served 48 hours after the
time of posting by first class mail and service thereof shall be sufficiently
proved by proving that the notice was duly despatched through the post in a
pre‑paid envelope addressed as aforesaid.

23.

Extent and subsistence of Agreement

This Agreement supersedes all other agreements other than those expressly
referred to in this Agreement between the Company or any Group Company and the
Executive relating to the employment of the Executive (which shall be deemed to
have been terminated by mutual consent). The Executive acknowledges and warrants
to the Company that he is not entering into this Agreement in reliance upon any
representation not expressly set out herein.

24.

Governing law and jurisdiction

This Agreement shall be governed by and construed in accordance with English law
and the parties agree to submit to the exclusive jurisdiction of the English
Courts as regards any claim, dispute or matter arising out of or relating to
this Agreement.

IN WITNESS whereof a duly authorised representative of the Company has executed
this Agreement and the Executive has executed this Agreement as his Deed on the
date of this Agreement.

 

ARGO INTERNATIONAL

 

EXECUTIVE:

HOLDINGS, LTD.

 

 

 

By:

 

 

 

 

Jay S. Bullock

 

Jose Ribeiro

 

[g201502272103350871025.jpg]

15